DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on October 21, 2022.  Claims 1-9 are pending in the application.
Status of Objections and Rejections
All objections and rejections from the previous office action are withdrawn in view of Applicant’s amendment, except claim 8 as described under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
New grounds of objection and rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “a first measurand” in line 6.  It is unclear whether this first measurand is the same as recited in the claim.  It is suggested to be “the first measurand.”
Claim 8 recites “a second measurand” in line 8.  It is unclear whether this first measurand is the same as recited in the claim.  It is suggested to be “the second measurand.”
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Regarding claim 1, the 101 analysis on the patentable eligible subject matter is presented as follows:
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03.  Claim 1 is directed to a method for correcting a first measured value of a first measurand of a first analytical measuring device and a second measured value of a second measurand of a second analytical measuring device, which is a process and falls within four statutory categories of invention. 
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. MPEP 2106.04(II).  Claim 1 recites “(a) determining the first measured value, (b) determining the second measured value, (c) determining the third measured value, (d) calculating a corrected first measured value, and (e) calculating a corrected second measured value.”  These limitations are directed to one of the judicial exceptions, i.e., abstract idea, because limitations (a)-(e) recite determining three measured values and calculating two corrected measured values, which is simple enough that it can be practically preformed in the human mind and falls into the “mental process” group of abstract ideas.  The recitation “providing a measuring system” and “wherein the first analytical device, the second analytical device and the third analytical device are electrochemical sensors configured to detect the respective first measured value, second measured value and third measured value of a common liquid medium” do not negate the mental nature of these limitations because the claim here merely uses the measuring system and three analytical devices as tools to provide the measured values to the mental process.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.  Claim 1 recites the additional element of the measuring system comprising a first analytical measuring device, a second analytical measuring device, a third analytical measuring device, and a control unit.  The step performed by the additional element, e.g., providing a measuring system including three analytical measuring devices, is merely for the purpose of data gathering, i.e., for determining the measured values, that is necessary for use of the recited judicial exception and is recited at a high level of generality.  Thus, the limitation in the claim is insignificant extra-solution activity.  Further, claim 1 recites the additional element, the measuring system including a control unit, for performing limitations (d)-(e) that are recited so generically that they represent no more than mere instructions to apply the judicial exceptions on a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the control unit does not affect this analysis. MPEP 2106.05(I).  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.  Claim 1 recites an additional element, a measuring system including three analytical measuring devices and a control unit, which is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Mere instructions to apply an exception cannot provide an inventive concept.  As explained in Step 2A Prong Two, the “providing” step includes insignificant extra-solution activity and represents no more than mere instructions to apply the judicial exceptions on a computer.  Further, they are also well-known in the art.  Using a first analytical measuring device which is suitable for determining the first measured value of the first measurand to determine the first measured value, a second analytical measuring device which is suitable for determining the second measured value of the second measurand to determine the second measured value, and a third analytical measuring device which is suitable for determining the third measured value of the third measurand to determine the third measured value is well-known as to use an analytical measuring device what it is suitable to do.  For example, the prior art, Fridrich (U.S. Patent Pub. 2015/0136616), teaches a plurality of sensors, analytical measuring devices (Fig. 1: SO2 sensor 34, NO2 sensor 42, O2 sensor 46, NO sensor 36, CO sensor 44, CO2 sensor 22), determining different gas concentrations, and other measuring devices such as temperature sensor (Fig. 1: 48), rH sensor (Fig. 2), and pressure sensor (Fig. 2).  Fridrich discloses cross-sensitivity is the sensitivity of a measuring apparatus to variables other than the measured variable or the measured value ([0002] lines 1-3) due to imperfect selectivity ([0003] lines 1-2).  A variable that has an influence on the measured value is the influencing variable is ([0002] lines 3-6), such as temperature, humidity, air pressure, electrical field or magnetic field ([0004] lines 1-3).  One possibility for correcting errors in measurement caused by cross-sensitivities is to provide the plurality of sensors, determining the individual measured values separately from each other and then comparing the measured values and correcting them ([0005] lines 1-6), and eliminate the interfering cross-sensitivities of the measuring system due to the influence variable ([0006] lines 4-6).  Thus, three analytical measuring devices that are electrochemical sensors (e.g., SO2 sensor 34, NO2 sensor 42, O2 sensor 46, NO sensor 36, CO sensor 44, CO2 sensor 22) having two of them to determine two measured variables that have the cross-sensitivity with each other and one of them that does not have cross-sensitivity ([0031] lines 2-5: apart from nitrogen dioxide in the measured gas, there are no other gases present to which the sulphur dioxide sensor exhibits a cross-sensitivity) to those two measured variables are well-known in the art.  Further, the control unit that calculates and corrects the measured values from the three analytical measuring devices must be connected with the devices in some way to operate with the input of the three measured values.  Thus, the step “providing a measuring system” comprising three analytical measuring devices wherein two of them determining two measurands having the cross-sensitivity with each other and the other one of them not having the cross-sensitivity to them, and a control unit connected to the three analytical measuring devices is well-known in the art for gathering data from three analytical measuring devices and calculating corrected measured values based on the cross-sensitivity and the dependence on the influencing variable.  In sum, the limitation does not amount to significantly more because the additional element represent mere instructions to apply an exception and insignificant extra-solution activities, which do not provide an inventive concept.  The claim is not eligible.

Regarding claim 2, the limitation “the corrected first measured value (KM1) is calculated using the following formula:

    PNG
    media_image1.png
    81
    183
    media_image1.png
    Greyscale


wherein M1 is the first measured value, wherein M2 is the second measured value, wherein Q1 is a first cross-sensitivity coefficient that maps the cross-sensitivity of the first analytical measuring device to the second measurand, wherein Q2 is a second cross-sensitivity coefficient that maps the cross-sensitivity of the second analytical measuring device to the first measurand and the dependence of the first measured value (M1) on the third measured value (M3)” is directed to a calculation step of a process, which falls within four statutory categories of invention and “mental process” group of abstract ideas.  No additional element is recited to integrate the recited judicial exception into a practical application except the formula for calculating the corrected first measurand value.  As a whole, the claim does not amount to significantly more than the recited exception or adds an inventive concept to the claim.

Regarding claim 3, the limitation “the corrected second measured value (KM2) is calculated using the following formula:

    PNG
    media_image2.png
    86
    188
    media_image2.png
    Greyscale

where M1 is the first measured value, wherein M2 is the second measured value, wherein Q1 is the first cross-sensitivity coefficient that maps the cross-sensitivity of the first analytical measuring device to the second measurand, wherein Q2 is the second cross-sensitivity coefficient that maps the cross-sensitivity of the second analytical measuring device to the first measurand and the dependence of the first measured value (M1) on the third measured value (M3)” is directed to a calculation step of a process, which falls within four statutory categories of invention and “mental process” group of abstract ideas.  No additional element is recited to integrate the recited judicial exception into a practical application except the formula for calculating the corrected second measurand value.  As a whole, the claim does not amount to significantly more than the recited exception or adds an inventive concept to the claim.

Regarding claim 4, the limitation “wherein the second cross-sensitivity coefficient (Q2) is calculated using the following formula:

    PNG
    media_image3.png
    85
    243
    media_image3.png
    Greyscale

wherein Q3 is a third cross-sensitivity coefficient that maps the cross-sensitivity of the second analytical measuring device to the first measurand, wherein pKs is the acidity constant of the first measurand, wherein M3 is the third measured value” is directed to a calculation step of a process, which falls within four statutory categories of invention and “mental process” group of abstract ideas.  No additional element is recited to integrate the recited judicial exception into a practical application except the formula for calculating the second cross-sensitivity coefficient.  As a whole, the claim does not amount to significantly more than the recited exception or adds an inventive concept to the claim.

Regarding claim 5, the limitation “wherein the first analytical measuring device and the second analytical measuring device are each an amperometric sensor and each have a measuring membrane, the at least two electrodes, and an electrolyte, wherein the first cross-sensitivity coefficient (Q1) depends on the properties of the measuring membrane of the first analytical measuring device and the second analytical measuring device, the properties of the electrodes of the first analytical measuring device and the second analytical measuring device and how the electrodes are controlled, and the properties of the electrolyte of the first analytical measuring device and the second analytical measuring device” is directed to additional elements to the claimed steps of a process, which falls within four statutory categories of invention and “mental process” group of abstract ideas in claim 1.  Thus, claim 5 is directed to a process and falls within four statutory categories of invention (Step 1), and recites a judicial exception (Step 2A Prong One).  The recited additional elements “the first analytical measuring device and the second analytical measuring device” as a whole do not integrate the recited judicial exception into a practical application (Step 2A Prong Two) because these two analytical measuring devices provided in the “providing” step of claim 1 are merely for the purpose of determining a first measured value and the second measured value as claimed in claim 1 that is necessary for use of the recited judicial exception and is recited at a high level of generality.  Thus, the limitation in the claim is insignificant extra-solution activities, and do not integrate the recited judicial exception into a practical application.  Further, the recited first analytical measuring device and the second analytical measuring device in claim 5 are each an amperometric sensor and each have a measuring membrane, at least two electrodes, and an electrolyte, wherein the first cross-sensitivity coefficient (Q1) depends on the properties of the measuring membrane of the first analytical measuring device and the second analytical measuring device, the properties of the electrodes of the first analytical measuring device and the second analytical measuring device and how the electrodes are controlled, and the properties of the electrolyte of the first analytical measuring device and the second analytical measuring device, as a whole do not amount to significant more than the recited exception, i.e., the additional elements do not add an inventive concept to the claim (Step 2B) because they are well known in the art.  The prior art, Carney (U.S. Patent Pub. 2011/0212376), teaches an amperometric sensor suitable for sensing gases ([0002] lines 1-2).  Amperometric electrochemical sensors are gas sensors in which an electrochemical cell comprising an electrolyte solution and two or more electrodes that are used to oxidize or reduce a target analyte ([0003] lines 1-4).  The quantity of analyte transported to the electrode is limited by a diffusion or permeation membrane so that the analyte transport to the electrode, and thus the electric current, is proportional to the analyte concentration ([0003] lines 5-9).  To combat the undesired cross-sensitivity, some amperometric sensors employ modified potentiostats to improve the selectivity ([0004] lines 1, 7-8), or use a catalytic unit to oxidize or remove undesired gas ([0005] lines 1-2).  Thus, an amperometric sensor is well-known to be an analytical measuring device including a measuring membrane, at least two electrodes, and an electrolyte for sensing analytes.  Since the undesired cross-sensitivity between the target analytes and non-target analyte exists in amperometric sensors, which depends on the selectivity of the target analyte on the measuring device in response to both target analyte and non-target analyte ([0004] lines 1, 7-8), the cross-sensitivity coefficient would be necessarily dependent on the constituent properties of the measuring device, such as the properties of the measuring membrane, the properties of the electrodes and their control, and the properties of the electrolyte, in response to both target analyte and non-target analyte.  In sum, the limitation does not amount to significantly more because the additional elements are well-known in the art and represents insignificant extra-solution activities, which do not provide an inventive concept.  The claim is not eligible.

Regarding claim 6, the limitation “wherein the first analytical measuring device and the second analytical measuring device are each an amperometric sensor and each have a measuring membrane, the at least two electrodes, and an electrolyte, wherein the third cross-sensitivity coefficient (Q3) depends on the properties of the measuring membrane of the first analytical measuring device and the second analytical measuring device, the properties of the electrodes of the first analytical measuring device and the second analytical measuring device and how the electrodes are controlled, and the properties of the electrolyte of the first analytical measuring device and the second analytical measuring device” is directed to additional elements to the claimed steps of a process, which falls within four statutory categories of invention and “mental process” group of abstract ideas in claim 1.  Thus, claim 6 is directed to a process and falls within four statutory categories of invention (Step 1), and recites a judicial exception (Step 2A Prong One).  The recited additional elements “the first analytical measuring device and the second analytical measuring device” as a whole do not integrate the recited judicial exception into a practical application (Step 2A Prong Two) because these two analytical measuring devices provided in the “providing” step of claim 1 are merely for the purpose of determining a first measured value and the second measured value as claimed in claim 1 that is necessary for use of the recited judicial exception and is recited at a high level of generality.  Thus, the limitation in the claim is insignificant extra-solution activities, and do not integrate the recited judicial exception into a practical application.  Further, the recited first analytical measuring device and second analytical measuring device in claim 6 are each an amperometric sensor and each have a measuring membrane, the at least two electrodes, and an electrolyte, wherein the third cross-sensitivity coefficient (Q3) depends on the properties of the measuring membrane of the first analytical measuring device and the second analytical measuring device, the properties of the electrodes of the first analytical measuring device and the second analytical measuring device and how the electrodes are controlled, and the properties of the electrolyte of the first analytical measuring device and the second analytical measuring device, as a whole do not amount to significant more than the recited exception, i.e., the additional elements do not add an inventive concept to the claim (Step 2B) because they are well known in the art.  The prior art, Carney (U.S. Patent Pub. 2011/0212376), teaches an amperometric sensor suitable for sensing gases ([0002] lines 1-2).  Amperometric electrochemical sensors are gas sensors in which an electrochemical cell comprising an electrolyte solution and two or more electrodes that are used to oxidize or reduce a target analyte ([0003] lines 1-4).  The quantity of analyte transported to the electrode is limited by a diffusion or permeation membrane so that the analyte transport to the electrode, and thus the electric current, is proportional to the analyte concentration ([0003] lines 5-9).  To combat the undesired cross-sensitivity, some amperometric sensors employ modified potentiostats to improve the selectivity ([0004] lines 1, 7-8), or use a catalytic unit to oxidize or remove undesired gas ([0005] lines 1-2).  Thus, an amperometric sensor is well-known to be an analytical measuring device including a measuring membrane, at least two electrodes, and an electrolyte for sensing analytes.  Since the undesired cross-sensitivity between the target analytes and non-target analyte exists in amperometric sensors, which depends on the selectivity of the target analyte on the measuring device in response to both target analyte and non-target analyte([0004] lines 1, 7-8), the cross-sensitivity coefficient would be necessarily dependent on the constituent properties of the measuring device, such as the properties of the measuring membrane, the properties of the electrodes and how they are controlled, and the properties of the electrolyte of the analytical measuring devices, in response to both target analyte and non-target analyte.  In sum, the limitations does not amount to significantly more because the additional elements are well-known in the art and represent insignificant extra-solution activities, which do not provide an inventive concept.  The claim is not eligible.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridrich (U.S. Patent Pub. 2015/0136616) in view of Chen (U.S. Patent Pub. 2019/0195823).
Regarding claim 8, Fridrich teaches a measuring system (Fig. 1-2; [0055] line 2: a measuring apparatus 20), wherein the measuring system comprises: 
the first analytical measuring device (Fig. 1-2; [0058] line 2: sulphur dioxide sensor 34 (SO2 sensor)) which is suitable for determining the first measured value of a first measurand (SO2 sensor is suitable for determining the concentration of SO2), 
the second analytical measuring device (Fig. 1-2; [0058] lines 3-4: nitrogen dioxide sensor 42 (NO2 sensor)) which is suitable for determining a second measured value of a second measurand (NO2 sensor is suitable for determining the concentration of NO2) which differs from the first measurand (NO2 is different from SO2), 
a third analytical measuring device ([0037] lines 2-6: the sensor element is provided with further sensors with which, for example, in addition to be the nitrogen oxide and sulphur dioxide contents, the carbon monoxide, nitric oxide, carbon dioxide and oxygen contents can be determined; [0031] lines 2-5: apart from nitrogen dioxide in the measured gas, there are no other gases present to which the sulphur dioxide sensor exhibits a cross-sensitivity) which is suitable for determining a third measured value of a third measurand (e.g., carbon dioxide sensor is suitable for determining the concentration of CO2) which differs from the first measurand and the second measurand (CO2 is different from SO2 and NO2), and 
a control unit ([0011] line 1: an evaluating unit), 
the first analytical measuring device having a first cross-sensitivity to the second measurand ([0025] lines 3-5: a sulphur dioxide sensor has a high cross-sensitivity with nitrogen dioxide) and the first measured value having a dependence on the third measured value (claim 11, lines 10-12: by varying an influencing variable which influences the quantity of measured gas, wherein the influencing variable is the humidity; claim 14, lines 1-4: the increase in the humidity of the second flow of measured gas means that sulphur dioxide is removed from the second flow of measured gas; thus the concentration of SO2 is dependent on humidity), 
the second analytical measuring device having a cross-sensitivity to the first measurand (since the cross-sensitivity is between the sulphur dioxide gas and nitrogen dioxide gas, the nitrogen dioxide sensor is deemed to have a cross-sensitivity with the sulphur dioxide), 
the third analytical measuring device not having any cross-sensitivity to the first measurand or to the second measurand ([0037] lines 2-6: the sensor element is provided with further sensors with which, for example, in addition to be the nitrogen oxide and sulphur dioxide contents, the carbon monoxide, nitric oxide, carbon dioxide and oxygen contents can be determined; [0031] lines 2-5: apart from nitrogen dioxide in the measured gas, there are no other gases present to which the sulphur dioxide sensor exhibits a cross-sensitivity),
wherein the first analytical device, the second analytical device and the third analytical device are electrochemical sensors ([0038] lines 3-4: the electrochemical gas sensors).

Fridrich does not explicitly disclose the control unit is connected to the first analytical measuring device, the second analytical measuring device and the third analytical measuring device.
However, Chen teaches an apparatus for detecting concentration of a gas (Fig. 1: the apparatus 1; [0001] lines 1-2).  In the apparatus 1, the control module 130 is a data processing apparatus such as a computer that is electrically connecting to the gas detecting module 110 (Fig. 2; [0032] lines 1-5).  Thus, Chen teaches a control unit (Fig. 2: the control module 130 such as a computer) is connected to a gas detecting module 110, i.e., an analytical measuring device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fridrich by substituting the control unit with one connected to the gas detecting module as taught by Chen because the electrical connection between the control module and the gas detecting module would enable the transmission of the measured signal to be processed in the control module.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).  Since the measuring system of Fridrich has three analytical measuring devices, the combined Fridrich and Chen would necessarily result in each analytical measuring device electrically connecting to the control module for transmission of all the measured values to be processed in the control module.

The preamble “for carrying out a method for correcting a first measured value of a first measurand of a first analytical measuring device and a second measured value of a second measurand of a second analytical measuring device” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Fridrich in view of Chen is identical to the presently claimed structure and therefore would have the ability to perform the use recited in the claim.

The designation “being suitable for calculating a corrected first measured value and a corrected second measured value” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the evaluating unit of Fridrich is suitable for evaluating the measured variables ([0011] lines 1-2) and calculate the final measured value on the basis of the results of the two intermediate measurements ([0014] lines 1-3), and thus is capable of and suitable for calculating a corrected first measured value and a corrected second measured value.

The designation “configured to: determining the first measured value using the first analytical measuring device, determining the second measured value using the second analytical measuring device, determining the third measured value by using the third analytical measuring device, calculating a corrected first measured value using the control unit by taking into account the first measured value, the second measured value, the cross-sensitivity of the first analytical measuring device to the second measurand and compensating for the dependence of the first measured value on the third measured value, calculating a corrected second measured value using the control unit by taking into account the first measured value, the second measured value and the cross-sensitivity of the second analytical measuring device to the first measurand and compensating for the dependence of the first measured value on the third measured value, wherein the first analytical device, the second analytical device and the third analytical device are configured to detect the respective first measured value, second measured value and third measured value of a common liquid medium” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Fridrich in view of Chen teaches all structural limitations of the presently claimed measuring system, in which the measuring system includes three analytical measuring devices each suitable for determine the measured value of three measurands (Fridrich, Fig. 1) in a gas flow, by taking into consideration cross-sensitivities due to the interference of other constituents in the gas flow (Fridrich, [0007] lines 2-6), the evaluating unit being suitable for evaluating the measured variables (Fridrich [0011] lines 1-2) and calculate the final measured value on the basis of the results of the two intermediate measurements ([0014] lines 1-3), and thus is capable of determining the first measured value using the first analytical measuring device, determining the second measured value using the second analytical measuring device, determining the third measured value by using the third analytical measuring device, calculating a corrected first measured value using the control unit by taking into account the first measured value, the second measured value, the cross-sensitivity of the first analytical measuring device to the second measurand and compensating for the dependence of the first measured value on the third measured value, calculating a corrected second measured value using the control unit by taking into account the first measured value, the second measured value and the cross-sensitivity of the second analytical measuring device to the first measurand and compensating for the dependence of the first measured value on the third measured value, wherein the first analytical device, the second analytical device and the third analytical device are electrochemical sensors configured to detect the respective first measured value, second measured value and third measured value of a common liquid medium.
Allowable Subject Matter
Claim(s) 7 and 9 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are unpersuasive.
Applicant argues claims 1-9 recite significantly more than, and a practical application of, an allegedly abstract idea rather than the allegedly abstract idea itself, namely the provision of corrected values for sensor readings corresponding to measured values of two sensors with respective cross-sensitivities (page 11, para. 2, last four lines).  Examiner notes that rejection of claims 8-9 under 35 U.S.C. 101 for claiming non-statutory subject matter is withdrawn in light of Applicant’s amendments.  
Regarding claims 1-6, Applicant argues the amended claims recites that the analytical measuring devices are electrochemical sensors configured for detecting multiple measured values of the same liquid medium, where the sensor have cross-sensitivities (page 11, para. 3, lines 3-5), and the human mind is not equipped to perform the claims limitations (page 11, para. 4, lines 2-3).  This argument is unpersuasive because the presently claimed method includes the steps of “determining the first measured value, determining the second measured value, determined the third measured value, calculating a corrected first measured value, calculating a corrected second measured value” that are directed to one of the judicial exceptions, i.e., abstract idea (Step 2A Prong one).  The recitation “providing a measuring system” which includes the analytical measuring devices that are electrochemical sensors configured for detecting multiple measured values of the same liquid medium and the sensors have cross-sensitivities does not negate the mental nature of the method steps because the claim merely uses the measuring system and three analytical devices as tools to provide the measured values to the claimed mental process (Step 2A Prong one).
Applicant further argues the claims are directed to a practical application for determining corrected values in analytical measurement technology that compensate for multiple cross-sensitivities of sensors (page 11, para. 5, lines 1-2).  This argument is unpersuasive because although claim 1 recites the additional element, but the step performed by the additional element is merely for the purpose of data gathering that is necessary for use of the recited judicial exception and is recited at a high level of generality and thus deemed to be insignificant extra-solution activity (Step 1A Prong Two).  Further, the additional element is at best the equivalent of merely adding the words “apply it” to the judicial exception and mere instructions to apply an exception cannot provide an inventive exception (Step 2B).  The additional elements including three analytical measuring device each suitable for determining a measured valued of three measurands taking into consideration of cross-sensitivities are well-known in the art, as described in the prior art, Fridrich.  Thus, the claims, as a whole, do not amount to significantly more than the recited exception, i.e., the additional element, or combination of additional elements, does not add an inventive concept to the claim. 
Applicant argues Fridrich and Chen fail to disclose, teach or suggest all elements of independent claim 8 (page 13, para. 1, lines 6-7) because Fridrich has a gas which is measured by the first sensor, and then Fridrich “washes” (humidifies) the gas to wash out the sulfur dioxide to be measured with a second sensor (page 13, para. 3, lines 3).  Applicant concludes the washed gas must be seen as a second medium, different from the gas the first sensor has measured (page 13, para. 3, lines 3-5).  This argument is unpersuasive because the medium as disclosed by Fridrich is the gas flow, and the change in the humidity before and after the “washes” is one measurand to be measured, i.e., the third measurand.  Thus, the introduction of the moisture or the removal of SO2 does not change the common medium with varied composition of the gas flow from the upstream to downstream through all electrochemical gas sensors.  Further, as described supra, the limitation “wherein the first analytical device, the second analytical device and the third analytical device are configured to detect the respective first measured value, second measured value and third measured value of a common liquid medium” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  Fridrich in view of Chen teaches all structural limitations of the presently claimed measuring system, including three analytical measuring device, e.g., electrochemical gas sensors of, in addition to nitrogen dioxide and sulphur dioxide, carbon monoxide, nitric oxide, carbon dioxide and oxygen which contents can be determined (Fridrich, [0037] lines 2-6) in a gas flow, and thus is capable of detecting the respective first measured value, second measured value and third measured value of a common liquid medium.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                  

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795